DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
OR
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Sankot (US 2005/0194010).

	Regarding claim 1, Sankot discloses a surgical facemask, comprising: a textile element configured to cover a mouth and nose region of a user ([0034], “As shown in FIG. 5A the continuous sealing surface 29 may be provided with a continuous adhesive coating 51 so as to enable the mask to adhere directly to the user's nose, cheeks and chin”); and an adhesive element applied to a perimeter of the textile element and configured to secure the textile element to a face of the user (Fig. 5A; [0034], “continuous sealing surface 29 with adhesive coating 51 provide a continuous adhesive strip member around the outer peripheral of the device 1”); and wherein application of the surgical facemask using the adhesive element seals the mouth and nose region of the user from an exterior region such that particulate cannot traverse between the mouth and nose region and the exterior region without permeating the textile element (Fig. 4C; [0031], “The polyolefin maze 451 allows air to freely pass but entraps airborne contaminants, so as to provide effective entrapment of small particle contaminants”).

	Regarding claim 2, Sankot discloses the surgical facemask of Claim 1, wherein the surgical facemask does not include earloops ([0034], “Referring to FIGS. 5A and 5B, the exemplary embodiments offer a strapless embodiment”).

	Regarding claim 3, Sankot discloses the surgical facemask of Claim 1, wherein the adhesive element is a glue that bonds the textile element to skin (Figs. 5A & 5B; [0036], “the adhesive strips 52 or continuous adhesive coating 51 may be composed of a skin-adhering, hydrogel type material”).

	Regarding claim 5, Sankot discloses the surgical facemask of Claim 1, wherein the textile element facilitates transmission of respiratory gases between the mouth and nose region and the exterior region ([0031], “The polyolefin maze 451 allows air to freely pass but entraps airborne contaminants, so as to provide effective entrapment of small particle contaminants”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sankot (US 2005/0194010) in view of Freriks (US 2011/0132373).

	Regarding claim 4, Sankot discloses a first layer, second filter layer, and a third layer ([0031], “as shown in FIG. 4C, membrane 45 may be constructed of a pair of polyolefin outer layers 452 sandwiching a polyolefin maze 451”; [0031], “The polyolefin maze 451 allows air to freely pass but entraps airborne contaminants, so as to provide effective entrapment of small particle contaminants”).
	It would have been obvious to an artisan of ordinary skill before the effective filing date to have made the polyolefin of Sankot into nonwoven layers of polyolefin as taught by Freriks.  A skilled artisan would have been motivated to do so because Sankot teaches polyolefin outer layers and Freriks suggests masks with outer nonwoven polyolefin layers are conventionally known in the art to filter viral and bacterial matter. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to face masks.

Conclusion
	The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Barakat et al. (US 2004/0089304) discloses a strapless respiratory face mask comprising a cover layer and adhesives.
	Belfer et al. (US 5,918,598) discloses a strapless respiratory face mask with a customizable shape made from an elastic and moldable material and a sealing section.
	Myers (US 5,803,076) discloses a vacuum adherent face mask which seals to the face and mouth of a wearer by using a vacuum to inform the user of the fit of the mask.
	Lucio et al. (US 2019/0105456) discloses a mask with adhesive and a method of making the invention which allows for a pressurized airflow to the user.
	Lin (US 2018/0160750) discloses a mask structure containing multiple layers including a filter layer.
	Weinberg (US 2009/0277451) discloses a strapless cantilevered respiratory mask sealable to a user’s face and including a flexible filter layer.
	Weinberg (US 2008/0110469) discloses a strapless flexible tribo-charged respiratory facial mask comprising a filtering layer and adhesive for application to the face.
	Griesbach et al. (US 2004/0055078) discloses an easy gripping face mask with a cup configuration no earloops.
	Hollander et al. (US 2002/0104543) discloses a smoke escape mask which adheres to the face and includes a filter layer.
	Abdo (US 2019/0053550) discloses a disposable hygienic mask that act as a sneeze guard that includes a filter layer and no straps.

Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Seth Brown whose telephone number is (571)272-5642. The examiner can normally be reached on 8:00 AM - 5:30 PM EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SETH R. BROWN/Examiner, Art Unit 3786     


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786